DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	A drawing was received on 5/5/21.  This drawing is not approved and has not been entered. Since claim 4 has been canceled, the drawing objection in the non-final office action dated 2/8/21 moot for not showing features recited in claim 4 are now moot. Accordingly the original drawings received on 11/20/19 are approved.
Specification
 	The alteration of the specification filed 5/5/21 to describe the new drawing has not been entered because the drawing has not been entered.
Response to Arguments
 	Applicant’s arguments, filed 5/5/21, with respect to the canceled claims have been fully considered and are persuasive.  The rejections are no longer applicable because the claims have been cancelled. Examiner notes the drawing objections in the non-final office action dated 2/8/21 were for not showing material in claim 4. Since claim 4 has been cancelled there is no longer a requirement to provide new drawings or descriptions thereof in the specification.
Allowable Subject Matter
 	Claims 1-3 and 11-13 are allowed. See the action dated 2/8/21 for the reasons for allowance.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839